MANDELBAUM, District Judge.
The respondent Canadian Pacific Railway Company moves to dismiss the libel as. against it for lack of jurisdiction. It further urges that the exercise of jurisdiction by this court would be unconstitutional as violating Article 1, § 8, Clause 3 of the Constitution.
 After examining the facts as well as the authorities submitted by both sides, the court is inclined to deny the motion as a matter of discretion. The court would perhaps look with more favor upon this application if the court could relieve itself of this entire litigation which would be the case if all the parties were foreign citizens. Under such circumstances, this court has often declined to accept juris*231diction. At bar, however, 7 of the 10 libellants named in this libel are American citizens. A corporation, one of the respondents, is an American citizen and some of the other respondents have agents within this district. All have been served with process. The suit, therefore, will apparently proceed in this court regardless of whether the libel as against the moving respondent is dismissed. Further, it does not appear to me that the convenience of witnesses will be served by a trial in Canada. They apparently will be called from various parts of the world and this district is as easily accessible as a court some-wheres in Canada. Finally, the constitutional question raised by the respondent is, in my opinion, without merit.
Motion to dismiss the libel is denied.